UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul R. Fearday ETF Series Solutions 615 E. Michigan St Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2015 Item 1. Schedule of Investments. Vident International Equity Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Security Description Value COMMON STOCKS - 95.4% Australia - 2.3% AGL Energy Ltd $ Amcor Ltd Aurizon Holdings Ltd BHP Billiton Ltd Brambles Ltd Commonwealth Bank of Australia CSL Ltd Insurance Australia Group Ltd Macquarie Group Ltd Origin Energy Ltd South32 Ltd * + Sydney Airport Telstra Corporation Ltd Transurban Group Westfield Corporation Austria - 2.0% Andritz AG BUWOG AG + Ca Immobilien Anlagen AG Erste Group Bank AG * IMMOFINANZ AG * + Oesterreichische Post AG Raiffeisen Bank International AG + Voestalpine AG Wienerberger AG Belgium - 2.6% Ageas Anheuser-Busch InBev NV Belgacom SA Colruyt SA Delhaize Group SA Groupe Bruxelles Lambert SA KBC Groep NV Solvay SA UCB SA Umicore SA Brazil - 1.5% AMBEV SA BM&FBovespa SA BRF SA CCR SA Cielo SA Embraer SA Petrol Brasileiros SA * Tim Participacoes SA Ultrapar Participacoes SA Canada - 2.5% Bank Of Nova Scotia * Canadian National Railway Company * Canadian Natural Resources Ltd * + Canadian Pacific Railway Ltd * Canadian Utilities Ltd * Enbridge, Inc. * Fairfax Financial Holdings Ltd * Goldcorp, Inc. * Intact Financial Corporation * Manulife Financial Corporation * National Bank Of Canada * Pembina Pipeline Corporation * + Potash Corp of Saskatchewan, Inc. * Royal Bank Of Canada * Shaw Communications, Inc. * + Suncor Energy, Inc. * Toronto-Dominion Bank * TransCanada Corporation * Chile - 2.5% Aguas Andinas SA Banco Santander Chile Cencosud SA Cia Cervecerias Unidas SA Colbun SA CorpBanca SA Empresa Nacional de Electricidad SA Empresas CMPC SA Empresas COPEC SA Enersis SA ENTEL Chile SA Latam Airlines Group SA * SACI Falabella Sociedad Quimica y Minera de CV China - 5.9% Agricultural Bank of China Ltd Baidu, Inc. - ADR,* Bank Of China Ltd Bank Of Communication Company Ltd China Communications Services Corporation Ltd China Construction Bank Corporation China Everbright Bank Company Ltd China Life Insurance Company Ltd China Mengniu Dairy Company Ltd China Merchants Bank Company Ltd China Minsheng Banking Corporation Ltd China Pacific Insurance Group Company Ltd China Petroleum & Chemical Corporation CITIC Securities Company Ltd CNOOC Ltd ENN Energy Holdings Ltd Haitong Securities Company Ltd Hengan International Group Company Ltd Industrial & Commercial Bank of China Jiangsu Expressway Company Ltd Jiangxi Copper Company Ltd Lenovo Group Ltd Mindray Medical International Ltd - ADR PetroChina Company Ltd Ping An Insurance Group Company of China Ltd Sands China Ltd Shanghai Pharmaceuticals Holding Company Ltd * Tencent Holdings Ltd Tingyi Cayman Island Holding Corporation Tsingtao Brewery Company Ltd ZTE Corporation Colombia - 2.2% Almacenes Exito SA Banco Davivienda SA Bancolombia SA Cementos Argos SA Corp Financiera Colombiana SA Ecopetrol SA Grupo Argos SA Grupo de Inversiones Grupo Nutresa SA Isagen SA ESP France - 1.9% Air Liquide SA Airbus Group NV AXA SA BNP Paribas SA Cie de Saint-Gobain + Danone SA Orange SA Pernod Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA Total SA Germany - 2.0% Allianz SE BASF SE Bayer AG + Bayerische Motoren Werke AG Daimler AG Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG Fresenius Medical Care AG & Company KGaA Fresenius SE & Company KGaA Linde AG SAP SE Siemens AG Hong Kong - 4.6% AIA Group Ltd Bank Of East Asia Ltd Beijing Enterprises Holdings Ltd Cheung Kong Holdings Ltd * Cheung Kong Infrastructure Holdings Ltd China Mobile Ltd China Overseas Land & Investment Ltd China Resources Enterprise Ltd China Resources Land Ltd China Unicom Hong Kong Ltd + CK Hutchison Holdings Ltd CLP Holdings Ltd Galaxy Entertainment Group Ltd Hanergy Thin Film Power Group Ltd (d) * + Hang Lung Properties Ltd Henderson Land Development Company Ltd Hong Kong & China Gas Company Ltd Hong Kong Exchanges and Clearing Ltd + Hutchison Whampoa Ltd New World Development Company Ltd Noble Group Ltd Power Assets Holdings Ltd Sino Land Company Ltd Sun Hung Kai Properties Ltd Techtronic Industries Company Ltd Wharf Holdings Ltd Wheelock and Company Ltd India - 1.0% Axis Bank Ltd - GDR (a) ICICI Bank Ltd - ADR Infosys Ltd - ADR Larsen & Toubro Ltd (a) Mahindra & Mahindra Ltd (a) Reliance Industries Ltd (b) Tata Motors Ltd - ADR Indonesia - 3.4% Adaro Energy Tbk Astra International Tbk PT Bank Central Asia Tbk PT Bank Mandiri Persero Tbk PT Bank Negara Indonesia Persero Bank Rakyat Indonesia Persero Tbk PT Gudang Garam Tbk PT Indocement Tunggal Prakarsa Tbk PT Indofood CBP Sukses Makmur Tbk PT Indofood Sukses Makmur Tbk PT Jasa Marga Persero Tbk PT Kalbe Farma Tbk PT Perusahaan Gas Negara Persero Semen Indonesia Persero Tbk PT Telekomunikasi Indonesian Persero Tbk PT Tower Bersama Infrustructure Tbk PT Unilever Indonesia Tbk PT United Tractors Tbk PT XL Axiata Tbk PT * Ireland - 2.2% Alkermes PLC * Bank Of Ireland * CRH PLC DCC PLC Glanbia PLC Jazz Pharmaceuticals PLC * Kerry Group PLC Paddy Power PLC Ryanair Holdings PLC - ADR Smurfit Kappa Group PLC Israel - 2.7% Bank Leumi Le-Israel BM * Bezeq The Israeli Telecommunication Corporation Ltd Check Point Software Technology Ltd * Elbit Systems Ltd Israel Chemicals Ltd Israel Discount Bank Ltd * Isramco Negev 2 LP + Mellanox Technologies Ltd * Mizrahi Tefahot Bank Ltd NICE Systems Ltd Taro Pharmaceutical Industries Ltd * Teva Pharmaceutical Industries Ltd Italy - 1.8% Assicurazioni Generali SpA + Atlantia SpA Enel SpA Eni SpA Intesa Sanpaolo SpA Luxottica Group SpA Snam SpA + Telecom Italia SpA * + Terna Rete Elettrica Nazionale SpA UniCredit SpA Japan - 5.9% Ajinomoto Company, Inc. Asahi Glass Company Ltd Canon, Inc. FUJIFILM Holdings Corporation Hirose Electric Company Ltd + Hitachi Ltd Honda Motor Company Ltd Hoya Corporation Kao Corporation Kirin Holdings Company Ltd Kyocera Corporation Lawson, Inc. Marubeni Corporation Mitsubishi Heavy Industries Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. Nippon Telephone and Telegraph Corporation Oriental Land Company Ltd Osaka Gas Company Ltd Otsuka Holdings Company Ltd Seven & I Holdings Company Ltd Shin-etsu Chemical Company Ltd Sumitomo Corporation Sumitomo Electric Industries Ltd Sumitomo Mitsui Financial Group Ltd Suzuki Motor Corporation Takeda Pharmaceutical Company Ltd + Tobu Railway Company Ltd Tokyo Gas Company Ltd Toyota Motor Corporation Toyota Tsusho Corporation Malaysia - 4.6% AMMB Holdings Bhd Axiata Group Bhd British American Tobacco Malaysia Bhd CIMB Group Holdings Bhd DiGi.com Bhd Gamuda Bhd Genting Bhd Genting Malaysia Bhd IHH Healthcare Bhd IJM Corporation Bhd IOI Corporation Bhd Kuala Lumpur Kepong Bhd Malayan Banking Bhd Malaysia Airports Holdings Bhd Maxis Bhd Petronas Gas Bhd Public Bank Bhd RHB Capital Bhd SapuraKencana Petroleum Bhd Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd UEM Sunrise Bhd UMW Holdings Bhd YTL Corporation Bhd Mexico - 2.1% Alfa SAB De CV America Movil SAB de CV Arca Continental SAB de CV Coca-Cola Femsa SAB de CV Grupo Bimbo SAB de CV * Grupo Financiero Banorte SAB de CV Grupo Financiero Inbursa SAB de CV Grupo Mexico SAB de CV Kimberly-Clark de Mexico SAB de CV Promotora y Operadora de Infraestructura SAB de CV * Wal-Mart de Mexico SAB de CV Netherlands - 1.9% Akzo Nobel NV ASML Holding NV Fiat Chrysler Automobiles NV * Heineken NV ING Groep NV Koninklijke Ahold NV Koninklijke KPN NV Koninklijke Philips NV Royal Dutch Shell PLC New Zealand - 2.3% Auckland International Airport Ltd + Contact Energy Ltd Fisher & Paykel Healthcare Corporation Fletcher Building Ltd Mighty River Power NPV Ryman Healthcare Ltd SKY Network Television Ltd SKYCITY Entertainment Group Ltd Spark New Zealand Ltd Trade Me Group Ltd Z Energy Ltd Peru - 2.2% Alicorp SAA * Cementos Pacasmayo SAA Credicorp Ltd Ferreycorp SAA Grana y Montero SA InRetail Peru Corporation * (b) Intercorp Financial Services, Inc. (a) Minsur SA Union Andina de Cementos SAA Volcan Cia Minera SAA Philippines - 2.4% Ayala Corporation Ayala Land Inc. BDO Unibank, Inc. Energy Development Corporation GT Capital Holdings, Inc. International Container Terminal Services, Inc. JG Summit Holdings, Inc. Metro Pacific Investments Corporation Philippine Long Distance Telephone Company Security Bank Corporation SM Investments Corporation SM Prime Holdings, Inc. Universal Robina Corporation Poland - 2.6% Asseco Poland SA Bank Pekao SA Bank Zachodni WBK SA * Cyfrowy Polsat SA * KGHM Polska Miedz SA + Lubelski Wegiel Bogdanka SA Orange Polska SA PGE Polska Grupa Energetyczna SA Polski Koncern Naftowy Orlen SA + Polskie Gornictwo Naftowe i Gazownictwo SA Powszechna Kasa Oszczednosci Bank Polski SA Powszechny Zaklad Ubezpieczen SA Tauron Polska Energia SA Republic of Korea - 4.2% Amorepacific Corporation Celltrion, Inc. * Coway Company Ltd E-Mart Company Ltd Hana Financial Group, Inc. Hankook Tire Company Ltd Hyundai Mobis Company Ltd Hyundai Motor Company Kangwon Land, Inc. KB Financial Group, Inc. Kia Motors Corporation Korea Aerospace Industries Ltd Korea Electric Power Corporation KT Corporation * KT&G Corporation LG Electronics, Inc. NAVER Corporation POSCO Samsung C&T Corporation Samsung Electronics Company Ltd Samsung Fire & Marine Insurance Company Ltd Samsung Life Insurance Company Ltd Shinhan Financial Group Company Ltd SK Hynix, Inc. SK Telecom Company Ltd Russian Federation - 1.9% Gazprom OAO LUKOIL OAO Magnit PJSC (a) MMC Norilsk Nickel OJSC NovaTek OAO (a) Sberbank Of Russia Surgutneftegas OAO Tatneft OAO Yandex NV * Singapore - 3.4% Avago Technologies Ltd CapitaLand Ltd ComfortDelGro Corporation Ltd DBS Group Holdings Ltd Genting Singapore PLC Global Logistic Properties Ltd Golden Agri-Resources Ltd Hutchison Port Holdings Trust Keppel Corporation Ltd Oversea-Chinese Banking Corporation Ltd Sembcorp Industries Ltd Singapore Airlines Ltd Singapore Exchange Ltd Singapore Press Holdings Ltd Singapore Technologies Engineering Ltd Singapore Telecommunications Ltd United Overseas Bank Ltd South Africa - 2.5% AngloGold Ashanti Ltd * Aspen Pharmacare Holdings Ltd Barclays Africa Group Ltd Bidvest Group Ltd Gold Fields Ltd Life Healthcare Group Holdings Ltd MTN Group Ltd Naspers Ltd Nedbank Group Ltd Netcare Ltd Remgro Ltd Sanlam Ltd Sasol Ltd Standard Bank Group Ltd Steinhoff International Holdings + Woolworths Holdings Ltd Spain - 2.0% Amadeus It Holding SA Banco Bilbao Vizcaya Argentari SA Banco de Sabadell SA Banco Popular Espanol SA Banco Santander SA Iberdrola SA Inditex SA Repsol SA Telefonica SA Sweden - 2.5% Assa Abloy AB Atlas Copco AB Hennes & Mauritz AB Hexagon AB Investment AB Kinnevik Investor AB Nordea Bank AB Skanska AB SKF AB Svenska Handelsbanken AB Swedbank AB Telefonaktiebolaget LM Ericsson TeliaSonera AB Volvo AB Switzerland - 2.8% ABB Ltd Cie Financiere Richemont SA Credit Suisse Group AG Nestle SA Novartis AG Swatch Group AG Swiss Re AG Syngenta AG UBS Group AG Zurich Insurance Group AG Taiwan - 4.2% Asia Pacific Telecom Company Ltd Cathay Financial Holding Company Ltd China Steel Corporation Chunghwa Telecom Company Ltd Delta Electronics, Inc. Eva Airways Corporation * First Financial Holding Company Ltd Formosa Chemicals & Fibre Corporation Formosa Plastic Corporation Fubon Financial Holding Company Ltd Hon Hai Precision Industry Company Ltd MediaTek, Inc. Nan Ya Plastics Corporation Pou Chen Corporation President Chain Store Corporation Siliconware Precision Industries Company Ltd Taiwan Cooperative Financial Holdings Company Ltd Taiwan Mobile Company Ltd Taiwan Semiconductor Manufacturing Company Ltd Teco Electric & Machinery Company Ltd Uni-President Enterprises Corporation Thailand - 2.7% Advanced Info Service PCL Bangkok Bank PCL + Bangkok Dusit Medical Services PCL Bumrungrad Hospital PCL Central Pattana PCL Charoen Pokphand Foods PCL Delta Electronics Thailand PCL Intouch Holdings PCL Kasikornbank PCL Krung Thai Bank PCL + Land & Houses PCL PTT Exploration & Production PCL PTT PCL Siam Cement PCL Siam Commercial Bank PCL Thai Beverage PLC Turkey - 1.6% Akbank TAS Anadolu Efes Biracilik Ve Malt Sanayii AS BIM Birlesik Magazalar AS Enka Insaat ve Sanayi AS Eregli Demir ve Celik Fabrikal TAS Haci Omer Sabanci Holding AS Tupras Turkiye Petrol Rafineri AS * Turk Hava Yollari * + Turkcell Iletisim Hizmetleri AS Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS Turkiye Is Bankasi Yapi ve Kredi Bankasi AS + United Kingdom - 2.5% British American Tobacco PLC Centrica PLC Compass Group PLC Diageo PLC Legal & General Group PLC National Grid PLC Next PLC Reed Elsevier NV Reed Elsevier PLC Rio Tinto Ltd SSE PLC Unilever NV Unilever PLC WPP PLC TOTAL COMMON STOCKS (Cost $702,222,749) EXCHANGE TRADED NOTES - 2.2% India - 2.2% iPath MSCI India Index ETN * TOTAL EXCHANGE TRADED NOTES (Cost $13,978,881) PREFERRED STOCKS - 0.3% Brazil - 0.3% Itau Unibanco Holdings SA Vale SA TOTAL PREFERRED STOCKS (Cost $3,189,278) REAL ESTATE INVESTMENT TRUSTS - 1.1% Hong Kong - 0.2% Link Real Estate Investment Trust Mexico - 0.2% Fibra Uno Administracion SA de CV + Singapore - 0.6% Ascendas Real Estate Investment CapitaLand Commercial Trust CapitaLand Mall Trust Suntec Real Estate Investment Trust Turkey - 0.1% Emlak Konut Gayrimenkul Yatirim Ortakligi AS + TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $8,483,814) Principal Amount REPURCHASE AGREEMENTS - 2.4% Government Agency Repurchase Agreements - 2.4% $ Citigroup Global Markets, Inc. - 0.110%, dated 05/29/2015, matures 06/01/2015, repurchase price $2,823,271 (collateralized by various government agency obligations: Total Value $2,879,719)^ HSBC Securities USA, Inc. - 0.080%, dated 05/29/2015, matures 06/01/2015, repurchase price $2,823,273 (collateralized by various government agency obligations: Total Value $2,879,731)^ Goldman Sachs & Co. - 0.100%, dated 05/29/2015, matures 06/01/2015, repurchase price $4,380,786 (collateralized by various government agency obligations: Total Value $4,468,365)^ Mizuho Securities USA, Inc. - 0.110%, dated 05/29/2015, matures 06/01/2015, repurchase price $4,380,790 (collateralized by various government agency obligations: Total Value $4,468,365)^ Morgan, Stanley & Co. - LLC, 0.090%, dated 05/29/2015, matures 06/01/2015, repurchase price $4,380,782 (collateralized by various government agency obligations: Total Value $4,468,365)^ Government Notes & Bonds Repurchase Agreements - 0.0%# Royal Bank of Scotland PLC - 0.100%, dated 05/29/2015, matures 06/01/2015, repurchase price $32,904 (collateralized by various government agency obligations: Total Value $33,562)^ TOTAL REPURCHASE AGREEMENTS ($18,821,662) Shares SHORT-TERM INVESTMENTS - 0.1% Money Market Funds - 0.1% Short Term Investment Trust Liquid Assets Portfolio, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $499,116) TOTAL INVESTMENTS - 101.5% (Cost $747,195,500) Liabilities in Excess of Other Assets - (1.5%) ) NET ASSETS - 100.0% $ (a) Restricted securities as defined in Regulation S under the Securities Act of 1933. Such securities are treated as liquid securities according to the Fund's liquidity guidelines. The value of those securities total (b) Restricted securities as defined in Rule 144(a) under the Securities Act of 1933. Such securities are treated as liquid securities, according to the Fund's liquidity guidelines. The value of those securities total (c) Annualized seven-day yield as of May 31, 2015. (d) As of May 31, 2015, the Fund has fair valued this security.This security is deemed illiquid according to the Fund's liquidity guidelines.The value of this security was $652,093 or 0.1% of net assets. * Non-income producing security. + All or a portion of this security is out on loan as of May 31, 2015. Total value of securities out on loan is # Less than 0.05%. ^ Investments purchased with cash proceeds from securities lending. Total value of cash collateral is $18,821,662 as of May 31, 2015. ADR American Depositary Receipt GDR Global Depositary Receipt The cost basis of investments for federal income tax purposes at May 31, 2015 was as follows(e): Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ (e)Because tax adjustments are calculated annually, the above table does not reflect tax adjustments Vident Core U.S. Equity Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Security Description Value CLOSED-END FUNDS - 0.2% Financials - 0.2% New Mountain Finance Corporation $ TOTAL CLOSED-END FUNDS (Cost $692,272) COMMON STOCKS - 95.0% Consumer Discretionary - 12.9% Aarons, Inc. Abercrombie & Fitch Company American Axle & Manufacturing Holdings, Inc. * American Eagle Outfitters, Inc. American Public Education, Inc. * ANN, Inc. * Apollo Education Group, Inc. * Ascena Retail Group, Inc. * Barnes & Noble, Inc. * Bed Bath & Beyond, Inc. * Best Buy, Inc. Big Lots, Inc. Boyd Gaming Corporation * Bridgepoint Education, Inc. * Buckle, Inc. Caleres, Inc. Capella Education Company Chico's FAS, Inc. Coach, Inc. Comcast Corporation Cooper-Standard Holding, Inc. * Cracker Barrel Old Country Store, Inc. Crocs, Inc. * Dana Holding Corporation Darden Restaurants, Inc. Dick's Sporting Goods, Inc. Drew Industries, Inc. DSW, Inc. Ethan Allen Interiors, Inc. Express, Inc. * Finish Line, Inc. Foot Locker, Inc. Fossil Group, Inc. * Francesca's Holdings Corporation * GameStop Corporation Gannett, Inc. General Motors Company Genesco, Inc. * Genuine Parts Company Graham Holdings Company H&R Block, Inc. Haverty Furniture Companies, Inc. Hibbett Sports, Inc. * International Game Technology PLC * International Speedway Corporation Interval Leisure Group, Inc. John Wiley & Sons, Inc. K12, Inc. * Kohls Corporation La-Z-Boy, Inc. Lear Corporation Mattel, Inc. McDonalds Corporation Meredith Corporation Modine Manufacturing Company * New Media Investment Group, Inc. New York Times Company Omnicom Group, Inc. Outerwall, Inc. Overstock.com, Inc. * Oxford Industries, Inc. Penn National Gaming, Inc. * Pier 1 Imports, Inc. Ralph Lauren Corporation Regis Corporation * Remy International, Inc. Rent-A-Center, Inc. Scholastic Corporation Scripps Networks Interactive, Inc. SeaWorld Entertainment, Inc. Select Comfort Corporation * Smith & Wesson Holding Corporation * Stage Stores, Inc. Standard Motor Products, Inc. Starz * Steiner Leisure Ltd * Sturm, Ruger & Company, Inc. Target Corporation Tenneco, Inc. * The Childrens Place, Inc. The Gap, Inc. Thor Industries, Inc. Tower International, Inc. * Tupperware Brands Corporation Urban Outfitters, Inc. * Vera Bradley, Inc. * Vista Outdoor, Inc. * Weight Watchers International, Inc. * Winnebago Industries, Inc. Consumer Staples - 8.3% Archer-Daniels-Midland Company Avon Products, Inc. Bunge Ltd Cal-Maine Foods, Inc. Coty, Inc. Flowers Foods, Inc. Fresh Del Monte Produce, Inc. Fresh Market, Inc. * Herbalife Ltd * Ingles Markets, Inc. Ingredion, Inc. Kellogg Company Lorillard, Inc. Nu Skin Enterprises, Inc. Philip Morris International, Inc. Pilgrim's Pride Corporation Reynolds American, Inc. Sanderson Farms, Inc. Seaboard Corporation * Universal Corporation USANA Health Sciences, Inc. * Wal-Mart Stores, Inc. Whole Foods Market, Inc. Energy - 8.8% Alliance Holdings GP LP Alliance Resource Partners Alon USA Energy, Inc. Alon USA Partners LP Anadarko Petroleum Corporation Apache Corporation Bill Barrett Corporation * C&J Energy Services Ltd * Cameron International Corporation * CARBO Ceramics, Inc. Chesapeake Energy Corporation Chevron Corporation ConocoPhillips Contango Oil & Gas Company * CVR Refining LP Delek US Holdings, Inc. Denbury Resources, Inc. Diamond Offshore Drilling, Inc. EV Energy Partners LP EXCO Resources, Inc. Forum Energy Technologies, Inc. * Global Partners LP Green Plains, Inc. Gulfmark Offshore, Inc. Halliburton Company Helix Energy Solutions Group, Inc. * Hess Corporation HollyFrontier Corporation ION Geophysical Corporation * Kosmos Energy Ltd * LinnCo LLC Marathon Oil Corporation Marathon Petroleum Corporation Murphy Oil Corporation Natural Resource Partners LP Newfield Exploration Company * Newpark Resources, Inc. * Noble Corporation PLC Northern Tier Energy LP Occidental Petroleum Corporation Patterson-UTI Energy, Inc. PBF Energy, Inc. QEP Resources, Inc. REX American Resources Corporation * SandRidge Energy, Inc. * SM Energy Company Southwestern Energy Company * Tesoro Corporation Transocean Ltd Unit Corporation * Valero Energy Corporation W&T Offshore, Inc. Whiting Petroleum Corporation * Financials - 12.9% ACE Ltd Alleghany Corporation * Allstate Corporation Ambac Financial Group, Inc. * American Equity Investment Life Holding Company American National Insurance Company AmTrust Financial Services, Inc. Argo Group International Holdings Ltd Arlington Asset Investment Corporation Aspen Insurance Holdings Ltd Associated Banc-Corporation Assurant, Inc. Assured Guaranty Ltd Astoria Financial Corporation Axis Capital Holdings Ltd Bank Of America Corporation Berkshire Hills Bancorp, Inc. Brookline Bancorp, Inc. Capital One Financial Corporation Capitol Federal Financial, Inc. Carlyle Group LP Cash America International, Inc. Cincinnati Financial Corporation Citigroup, Inc. CME Group, Inc. CNA Financial Corporation CNO Financial Group, Inc. Comerica, Inc. Community Trust Bancorp, Inc. Compass Diversified Holdings Dime Community Bancshares, Inc. Ellington Financial LLC Employers Holdings, Inc. Endurance Specialty Holdings Ltd. Erie Indemnity Company Everest Re Group Ltd Ezcorp, Inc. * FBL Financial Group, Inc. Fifth Third Bancorp First Commonwealth Financial Corporation First Horizon Nationall Corporation First Merchants Corporation First Niagara Financial Group, Inc. FirstMerit Corporation FNB Corporation Forestar Group, Inc. * Fulton Financial Corporation Genworth Financial, Inc. * Green Dot Corporation * Hancock Holding Company Home Loan Servicing Solutions Ltd Horace Mann Educators Corporation Infinity Property & Casualty Corporation International Bancshares Corporation JPMorgan Chase & Company KCG Holdings, Inc. * Kemper Corporation KeyCorp Leucadia National Corporation Maiden Holdings Ltd MBIA, Inc. * Mercury General Corporation Morgan Stanley National Penn Bancshares, Inc. Nationstar Mortgage Holdings, Inc. * Navigators Group, Inc. * NBT Bancorp, Inc. Nelnet, Inc. New York Community Bancorp, Inc. Northwest Bancshares, Inc. OFG Bancorp Old Republic International Corporation Oritani Financial Corporation Park National Corporation PartnerRe Ltd People's United Financial, Inc. Piper Jaffray Companies * PNC Financial Services Group, Inc. ProAssurance Corporation Prosperity Bancshares, Inc. Reinsurance Group of America, Inc. S&T Bancorp, Inc. Safety Insurance Group, Inc. Selective Insurance Group, Inc. Springleaf Holdings, Inc. * St. Joe Company * Sterling Bancorp SunTrust Banks, Inc. Susquehanna Bancshares, Inc. Symetra Financial Corporation The Chubb Corporation The Hanover Insurance Group, Inc. The Travelers Companies, Inc. Trustmark Corporation Union Bankshares Corporation United Fire Group, Inc. Unum Group W.R. Berkley Corporation Walter Investment Management Corporation * WesBanco, Inc. World Acceptance Corporation * XL Group PLC Health Care - 14.5% Aetna, Inc. Amedisys, Inc. * AmerisourceBergen Corporation Amgen, Inc. AMN Healthcare Services, Inc. * Amsurg Corporation * Analogic Corporation AngioDynamics, Inc. * Anika Therapeutics, Inc. * Anthem, Inc. Baxter International, Inc. Bristol-Myers Squibb Company Bruker Corporation * Cambrex Corporation * Cardinal Health, Inc. Catamaran Corporation * Chemed Corporation Computer Programs & Systems, Inc. CONMED Corporation Corvel Corporation * CR Bard, Inc. Cyberonics, Inc. * Cynosure, Inc. - Class A * DaVita Healthcare Partners, Inc. * DENTSPLY International, Inc. Eli Lilly & Company Express Scripts Holding Company * Globus Medical, Inc. * Greatbatch, Inc. * Haemonetics Corporation * Hanger, Inc. * HealthSouth Corporation Healthways, Inc. * Henry Schein, Inc. * Hill-Rom Holdings, Inc. Hologic, Inc. * ICU Medical, Inc. * Infinity Pharmaceuticals, Inc. * Integra LifeSciences Holdings Corporation * IPC Healthcare, Inc. * Johnson & Johnson Kindred Healthcare, Inc. Laboratory Corporation of America Holdings * Lannet, Inc. * LHC Group, Inc. * Lifepoint Health, Inc. * Luminex Corporation * Magellan Health, Inc. * McKesson Corporation MedAssets, Inc. * MEDNAX, Inc. * Merck & Company, Inc. Meridian Bioscience, Inc. Merit Medical Systems, Inc. * Molina Healthcare, Inc. * Myriad Genetics, Inc. * Natus Medical, Inc. * Omnicare, Inc. Omnicell, Inc. * Owens & Minor, Inc. PAREXEL International Corporation * Patterson Companies, Inc. PDL BioPharma, Inc. Providence Service Corporation * Quality Sytems, Inc. Quest Diagnostics, Inc. ResMed, Inc. Select Medical Holdings Corporation Steris Corporation Stryker Corporation Surgical Care Affiliates, Inc. * Teleflex, Inc. The Ensign Group, Inc. Triple-S Management Corporation * UnitedHealth Group, Inc. Universal Health Services, Inc. West Pharmaceutical Services, Inc. Zimmer Holdings, Inc. Industrials - 10.6% ABM Industries, Inc. ACCO Brands Corporation * Actuant Corporation ADT Corporation AECOM * Aegion Corporation * Aircastle Ltd Alaska Air Group, Inc. Albany International Corporation Altra Industrial Motion Corporation American Railcar Industries, Inc. American Woodmark Corporation * Applied Industrial Technologies, Inc. ArcBest Corporation Argan, Inc. Blount International, Inc. * Brady Corporation Brink's Company CIRCOR International, Inc. Comfort Systems USA, Inc. Con-way, Inc. Crane Company Cubic Corporation Deluxe Corporation Dover Corporation DXP Enterprises, Inc. * EMCOR Group, Inc. Encore Wire Corporation EnerSys Engility Holdings, Inc. * Fluor Corporation FTI Consulting, Inc. * GrafTech International Ltd * Griffon Corporation Harsco Corporation HNI Corporation Huntington Ingalls Industries, Inc. Hyster-Yale Materials Handling, Inc. ICF International, Inc. * Insperity, Inc. Jacobs Engineering Group, Inc. * Joy Global, Inc. Kaman Corporation LB Foster Company Lincoln Electric Holdings, Inc. ManpowerGroup, Inc. MasTec, Inc. * McGrath RentCorp Miller Herman, Inc. MSC Industrial Direct Company, Inc. MYR Group, Inc. * Navigant Consulting, Inc. * Northrop Grumman Corporation Orbital ATK, Inc. Oshkosh Corporation Owens Corning Pitney Bowes, Inc. Primoris Services Corporation Quad/Graphics, Inc. Quanta Services, Inc. * Raytheon Company Republic Services, Inc. Resources Connection, Inc. RPX Corporation * RR Donnelley & Sons Company Ryder System, Inc. SkyWest, Inc. Spirit Aerosystems Holdings, Inc. * Stanley Black & Decker, Inc. Steelcase, Inc. Terex Corporation The Babcock & Wilcox Company Timken Company Trinity Industries, Inc. TrueBlue, Inc. * Tutor Perini Corporation * UniFirst Corporation United Stationers, Inc. Universal Forestst Products, Inc. Valmont Industries, Inc. Viad Corporation WW Grainger, Inc. Information Technology - 18.9% Accenture PLC ADTRAN, Inc. Advanced Energy Industries, Inc. * Amdocs Ltd Amkor Technology, Inc. * Anixter International, Inc. * AOL, Inc. * ARRIS Group, Inc. * Arrow Electronics, Inc. * Avnet, Inc. AVX Corporation Bankrate, Inc. * Benchmark Electronics, Inc. * Blucora, Inc. * Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc. Brooks Automation, Inc. CA, Inc. Checkpoint Systems, Inc. Coherent, Inc. * CommScope Holding Company, Inc. * Computer Sciences Corporation Comtech Telecommunications Corporation Convergys Corporation CSG Systems International, Inc. Daktronics, Inc. DHI Group, Inc. * Diebold, Inc. Diodes, Inc. * DST Systems, Inc. EchoStar Corporation * EnerNOC, Inc. * Epiq Systems, Inc. Fabrinet * Fairchild Semiconductor International, Inc. * Flextronics International Ltd * Harris Corporation Hewlett-Packard Company Ingram Micro, Inc. * Insight Enterprises, Inc. * InterDigital, Inc. International Business Machines Corporation Itron, Inc. * Jabil Circuit, Inc. Juniper Networks, Inc. King Digital Entertainment PLC KLA-Tencor Corporation Kulicke and Soffa Industries, Inc. * Lattice Semiconductor Corporation * Leidos Holdings, Inc. Lexmark International, Inc. Linear Technology Corporation ManTech International Corporation Marvell Technology Group Ltd Mentor Graphics Corporation Microsoft Corporation MKS Instruments, Inc. National Instruments Corporation Netgear, Inc. * NeuStar, Inc. * Newport Corporation * NIC, Inc. NVIDIA Corporation OmniVision Technologies, Inc. * OSI Systems, Inc. * Plantronics, Inc. Plexus Corporation * Polycom, Inc. * Progress Software Corporation * QUALCOMM, Inc. RealD, Inc. * SanDisk Corporation Sanmina Corporation * ScanSource, Inc. * Science Applications International Corporation Seagate Technology PLC Sykes Enterprises, Inc. * Symantec Corporation Take-Two Interactive Software, Inc. * TE Connectivity Ltd Tech Data Corporation * TeleTech Holdings, Inc. Teradata Corporation * Teradyne, Inc. TTM Technologies , Inc. * Unisys Corporation * Vishay Intertechnology, Inc. Western Digital Corporation Western Union Company Xilinx, Inc. Materials - 3.5% A. Schulman, Inc. Albemarle Corporation Avery Dennison Corporation Axiall Corporation Cabot Corporation Cliffs Natural Resources, Inc. Commercial Metals Company CVR Partners LP Domtar Corporation Eastman Chemical Company FutureFuel Corporation Huntsman Corporation Innophos Holdings, Inc. Innospec, Inc. International Paper Company Kaiser Aluminum Corporation Kronos Worldwide, Inc. LyondellBasell Industries NV Mercer International, Inc. * Olin Corporation Reliance Steel & Aluminum Company Resolute Forest Products, Inc. * Rock-Tenn Company Schnitzer Steel Industries, Inc. Sonoco Products Company Stepan Company Terra Nitrogen Company LP The Mosaic Company TimkenSteel Corporation Tredegar Corporation United States Steel Corporation Westlake Chemical Corporation Worthington Industries, Inc. Telecommunication Services - 1.8% AT&T, Inc. Atlantic Tele-Network, Inc. Consolidated Communications Holdings, Inc. General Communication, Inc. * Inteliquent, Inc. Shenandoah Telecommunications Company Telephone & Data Systems, Inc. Verizon Communications, Inc. Vonage Holdings Corporation * Windstream Holdings, Inc. Utilities - 2.8% AGL Resources, Inc. Ameren Corporation AmeriGas Partners LP Consolidated Edison, Inc. Empire District Electric Company Entergy Corporation Exelon Corporation FirstEnergy Corporation Great Plains Energy, Inc. MDU Resources Group, Inc. New Jersey Resources Corporation Northwest Natural Gas Company ONE Gas, Inc. PG&E Corporation Pinnacle West Capital Corporation Suburban Propane Partners LP The AES Corporation UGI Corporation UIL Holdings Corporation Unitil Corporation WGL Holdings, Inc. TOTAL COMMON STOCKS (Cost $335,407,191) REAL ESTATE INVESTMENT TRUSTS - 4.6% Financials - 4.6% AG Mortgage Investment Trust, Inc. Altisource Residential Corporation American Capital Agency Corporation American Capital Mortgage Investment Corporation Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation Apollo Commercial Real Estate Finance, Inc. Apollo Residential Mortgage, Inc. ARMOUR Residential REIT, Inc. Blackstone Mortgage Trust, Inc. Capstead Mortgage Corporation Chimera Investment Corporation Communications Sales & Leasing, Inc. * EPR Properties Equity Commonwealth * Franklin Street Properties Corporation Government Properties Income Trust Hatteras Financial Corporation Invesco Mortgage Capital, Inc. Mack-Cali Realty Corporation MFA Financial, Inc. New York Mortgage Trust, Inc. Pennsylvania Real Estate Investment Trust PennyMac Mortgage Investment Trust Resource Capital Corporation Two Harbors Investment Corporation United Development Funding IV Urstadt Biddle Properties, Inc. Western Asset Mortgage Capital Corporation TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $17,681,061) SHORT-TERM INVESTMENTS - 0.2% Money Market Funds - 0.2% Short Term Investment Trust Liquid Assets Portfolio, 0.10% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $726,492) TOTAL INVESTMENTS - 100.0% (Cost $354,507,016) Liabilities in Excess of Other Assets - 0.0% # ) NET ASSETS - 100.0% $ (a) Annualized seven-day yield as of May 31, 2015. * Non-income producing security. # Less that 0.05%. The cost basis of investments for federal income tax purposes at May 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Vident Core U.S. Bond Strategy ETF Schedule of Investments May 31, 2015 (Unaudited) Principal Amount Security Description Value ASSET BACKED SECURITIES - 0.2% Consumer Discretionary - 0.2% $ Delta Airlines 2007-1 Class A Pass Through Trust 02/10/2024, 6.821% $ TOTAL ASSET BACKED SECURITIES (Cost $945,716) CORPORATE BONDS - 40.2% Consumer Discretionary - 6.0% Amazon.com, Inc. 11/29/2022, 2.500% Best Buy Company, Inc. 03/15/2021, 5.500% Cablevision Systems, Corporation 04/15/2020, 8.000% CBS Corporation 08/15/2019, 2.300% DISH DBS Corporation 06/01/2021, 6.750% Dollar General Corporation 04/15/2023, 3.250% DR Horton, Inc. 02/15/2020, 4.000% Expedia, Inc. 08/15/2024, 4.500% Gap, Inc. 04/12/2021, 5.950% GLP Capital LP / GLP Financing II, Inc. 11/01/2023, 5.375% Home Depot, Inc. 02/15/2024, 3.750% Jarden Corporation 05/01/2017, 7.500% Kohl's Corporation 11/01/2021, 4.000% Lowe's Companies, Inc. 09/15/2023, 3.875% Macy's Retail Holdings, Inc. 06/01/2024, 3.625% McDonald's Corporation 06/10/2024, 3.250% Netflix, Inc. 02/15/2022, 5.500% Nordstrom, Inc. 10/15/2021, 4.000% NVR, Inc. 09/15/2022, 3.950% O'Reilly Automotive, Inc. 01/14/2021, 4.875% Scripps Networks Interactive, Inc. 11/15/2024, 3.900% Staples, Inc. 01/12/2023, 4.375% Starbucks Corporation 10/01/2023, 3.850% Taylor Morrison Communities, Inc. / Monarch Communities, Inc. 04/15/2021, 5.250% The ADT Corporation 07/15/2022, 3.500% The Interpublic Group of Companies, Inc. 04/15/2024, 4.200% The TJX Companies, Inc. 05/15/2023, 2.500% Time, Inc. 04/15/2022, 5.750% US Airways Group, Inc. 06/01/2018, 6.125% VF Corporation 09/01/2021, 3.500% Viacom, Inc. 09/01/2023, 4.250% Consumer Staples - 2.1% Altria Group, Inc. 01/31/2024, 4.000% Archer-Daniels-Midland Company 03/01/2021, 4.479% Avon Products, Inc. 03/15/2023, 5.750% Colgate-Palmolive Company 02/01/2023, 1.950% Constellation Brands, Inc. 05/01/2022, 6.000% Costco Wholesale Corporation 12/15/2019, 1.700% CVS Health Corporation 08/12/2024, 3.375% JM Smucker Company 10/15/2021, 3.500% Lorillard Tobacco Company 05/20/2023, 3.750% Mead Johnson Nutrition Company 11/01/2019, 4.900% Philip Morris International, Inc. 11/15/2023, 3.600% Procter & Gamble Company 08/15/2023, 3.100% Reynolds American, Inc. 09/15/2023, 4.850% Tyson Foods, Inc. 08/15/2019, 2.650% Wal-Mart Stores, Inc. 04/11/2023, 2.550% WhiteWave Foods Company 10/01/2022, 5.375% Energy - 8.7% Apache Corporation 01/15/2023, 2.625% Baker Hughes, Inc. 08/15/2021, 3.200% Bonanza Creek Energy, Inc. 04/15/2021, 6.750% California Resources Corporation 09/15/2021, 5.500% Chevron Corporation 06/24/2023, 3.191% ConocoPhillips Company 12/15/2022, 2.400% CONSOL Energy, Inc. 04/15/2022, 5.875% Continental Resources, Inc. 04/15/2023, 4.500% Crestwood Midstream Partners LP / Crestwood Midstream Finance Corporation 03/01/2022, 6.125% Devon Energy Corporation 05/15/2022, 3.250% Energy Transfer Equity LP 01/15/2024, 5.875% EOG Resources, Inc. 04/01/2020, 2.450% EQT Midstream Partners LP 08/01/2024, 4.000% Exxon Mobil Corporation 03/15/2024, 3.176% FMC Technologies, Inc. 10/01/2022, 3.450% Gulfmark Offshore, Inc. 03/15/2022, 6.375% Halliburton Company 08/01/2023, 3.500% Hess Corporation 10/01/2029, 7.875% Jones Energy Holdings LLC / Jones Energy Finance Corporation 04/01/2022, 6.750% Kerr-McGee Corporation 07/01/2024, 6.950% Magellan Midstream Partners LP 02/01/2021, 4.250% Marathon Oil Corporation 11/01/2022, 2.800% Marathon Petroleum Corporation 03/01/2021, 5.125% MarkWest Energy Partners LP / MarkWest Energy Finance Corporation 07/15/2023, 4.500% Murphy Oil Corporation 12/01/2022, 3.700% Nabors Industries, Inc. 09/15/2021, 4.625% National Oilwell Varco, Inc. 12/01/2022, 2.600% Oasis Petroleum, Inc. 03/15/2022, 6.875% Occidental Petroleum Corporation 02/15/2023, 2.700% Oceaneering International, Inc. 11/15/2024, 4.650% Phillips 66 04/01/2022, 4.300% Pioneer Natural Resources Company 07/15/2022, 3.950% Pride International, Inc. 08/15/2020, 6.875% QEP Resources, Inc. 10/01/2022, 5.375% Rosetta Resources, Inc. 06/01/2024, 5.875% Sabine Pass Liquefaction LLC 03/15/2022, 6.250% SandRidge Energy, Inc. 10/15/2022, 8.125% Schlumberger Investment SA 12/01/2023, 3.650% SM Energy Company 01/15/2024, 5.000% Southwestern Energy Company 03/15/2022, 4.100% Stone Energy Corporation 11/15/2022, 7.500% Valero Energy Corporation 02/01/2020, 6.125% Whiting Petroleum Corporation 03/15/2021, 5.750% Financials - 6.0% Alexandria Real Estate Equities, Inc. 06/15/2023, 3.900% Allstate Corporation 06/15/2023, 3.150% American Express Company 12/02/2022, 2.650% Ameriprise Financial, Inc. 10/15/2023, 4.000% Aon PLC 06/14/2024, 3.500% Assured Guaranty US Holdings, Inc. 07/01/2024, 5.000% Bank of New York Mellon Corporation 05/15/2024, 3.400% BB&T Corporation 11/01/2019, 5.250% BlackRock, Inc. 03/18/2024, 3.500% Block Financial LLC 11/01/2022, 5.500% Boston Properties LP 02/01/2024, 3.800% Capital One Financial Corporation 04/24/2024, 3.750% Citigroup, Inc. 05/15/2023, 3.500% CME Group, Inc. 09/15/2022, 3.000% Crown Castle International Corporation 01/15/2023, 5.250% DDR Corporation 02/01/2025, 3.625% ERP Operating LP 04/15/2023, 3.000% Fifth Third Bancorp 01/16/2024, 4.300% HCP, Inc. 11/15/2023, 4.250% Health Care REIT, Inc. 03/15/2023, 3.750% Intercontinental Exchange, Inc. 10/15/2023, 4.000% KeyCorp 03/24/2021, 5.100% Kimco Realty Corporation 05/01/2021, 3.200% Lazard Group LLC 11/14/2020, 4.250% Marsh & McLennan Companies, Inc. 06/03/2024, 3.500% MetLife, Inc. 04/10/2024, 3.600% Moodys Corporation 02/15/2024, 4.875% People's United Financial, Inc. 12/06/2022, 3.650% PNC Bank NA 01/30/2023, 2.950% TD Ameritrade Holding Corporation 12/01/2019, 5.600% U.S. Bancorp 01/30/2024, 3.700% Weyerhaeuser Company 09/15/2023, 4.625% Health Care - 3.2% Abbott Laboratories 05/27/2020, 4.125% Agilent Technologies, Inc. 07/15/2023, 3.875% Allergan, Inc. 09/15/2020, 3.375% AmerisourceBergen Corporation 05/15/2024, 3.400% Anthem, Inc. 08/15/2024, 3.500% Becton Dickinson & Company 11/08/2021, 3.125% Boston Scientific Corporation 01/15/2020, 6.000% Cardinal Health, Inc. 03/15/2023, 3.200% Catamaran Corporation 03/15/2021, 4.750% CR Bard, Inc. 01/15/2021, 4.400% Danaher Corporation 06/23/2021, 3.900% Eli Lilly & Company 03/15/2027, 5.500% HCA Holdings, Inc. 02/15/2021, 6.250% Humana, Inc. 12/01/2022, 3.150% Laboratory Corporation of America Holdings 08/23/2022, 3.750% Merck & Company, Inc. 05/18/2023, 2.800% Pfizer, Inc. 05/15/2024, 3.400% UnitedHealth Group, Inc. 02/15/2023, 2.750% Zimmer Holdings, Inc. 11/30/2019, 4.625% Zoetis, Inc. 02/01/2023, 3.250% Industrials - 5.4% 3M Company 06/26/2022, 2.000% AECOM Global II LLC / URS Fox US LP 04/01/2022, 5.000% Air Lease Corporation 04/01/2021, 3.875% Ball Corporation 03/15/2022, 5.000% Brixmor Operating Partnership LP 02/01/2025, 3.850% Burlington Northern Santa Fe LLC 04/01/2024, 3.750% CNH Industrial Capital LLC 07/15/2019, 3.375% Crown Americas LLC / Cown Americas Capital Corporation IV 01/15/2023, 4.500% CSX Corporation 11/01/2023, 3.700% Cummins, Inc. 10/01/2023, 3.650% Delphi Corporation 03/15/2024, 4.150% Emerson Electric Company 02/15/2023, 2.625% Equifax, Inc. 12/15/2022, 3.300% Fluor Corporation 09/15/2021, 3.375% General Dynamics Corporation 11/15/2022, 2.250% Griffon Corporation 03/01/2022, 5.250% Honeywell International, Inc. 03/01/2021, 4.250% Johnson Controls, Inc. 07/02/2024, 3.625% Lockheed Martin Corporation 09/15/2021, 3.350% Masco Corporation 03/15/2020, 7.125% Norfolk Southern Corporation 02/15/2023, 2.903% Northrop Grumman Corporation 08/01/2023, 3.250% Owens-Brockway Glass Container, Inc. 01/15/2022, 5.000% Packaging Corporation of America 11/01/2023, 4.500% Pentair Finance SA 09/15/2022, 3.150% PerkinElmer, Inc. 11/15/2021, 5.000% Precision Castparts Corporation 01/15/2023, 2.500% Raytheon Company 12/15/2022, 2.500% Roper Industries, Inc. 11/15/2022, 3.125% SPX Corporation 09/01/2017, 6.875% Union Pacific Corporation 07/15/2022, 4.163% United Parcel Service, Inc. 10/01/2022, 2.450% United Technologies Corporation 06/01/2022, 3.100% USG Corporation 01/15/2018, 9.750% Xylem, Inc. 10/01/2021, 4.875% Information Technology - 3.8% Analog Devices, Inc. 06/01/2023, 2.875% Applied Materials, Inc. 06/15/2021, 4.300% CA, Inc. 12/01/2019, 5.375% CDK Global, Inc. 10/15/2024, 4.500% Cisco Systems, Inc. 03/04/2024, 3.625% eBay, Inc. 08/01/2021, 2.875% EMC Corporation 06/01/2023, 3.375% Google, Inc. 02/25/2024, 3.375% Hewlett-Packard Company 09/15/2022, 4.050% IHS, Inc. 11/01/2022, 5.000% Intel Corporation 12/15/2022, 2.700% International Business Machines Corporation 08/01/2023, 3.375% KLA-Tencor Corporation 11/01/2024, 4.650% MasterCard, Inc. 04/01/2024, 3.375% Maxim Integrated Products, Inc. 03/15/2023, 3.375% NetApp, Inc. 06/15/2021, 3.375% Omnicom Group, Inc. 08/15/2020, 4.450% Symantec Corporation 09/15/2020, 4.200% Texas Instruments, Inc. 05/01/2023, 2.250% Xilinx, Inc. 03/15/2021, 3.000% Materials - 2.3% Ashland, Inc. 08/15/2022, 4.750% Celanese US Holdings, LLC 11/15/2022, 4.625% CF Industries, Inc. 06/01/2023, 3.450% EI du Pont de Nemours & Company 02/15/2023, 2.800% Mosaic Company 11/15/2023, 4.250% PolyOne Corporation 03/15/2023, 5.250% Praxair, Inc. 02/21/2023, 2.700% Resolute Forest Products, Inc. 05/15/2023, 5.875% United States Steel Corporation 04/01/2020, 7.375% Vulcan Materials Company 06/15/2021, 7.500% WR Grace & Company 10/01/2021, 5.125% Telecommunication Services - 1.1% AT&T, Inc. 03/11/2024, 3.900% CenturyLink, Inc. 03/15/2022, 5.800% Frontier Communications Corporation 07/01/2021, 9.250% Verizon Communications, Inc. 09/15/2023, 5.150% Windstream Corporation 04/01/2023, 7.500% Utilities - 2.2% DPL, Inc. 10/15/2021, 7.250% Exelon Generation Company LLC 06/15/2022, 4.250% GenOn Energy, Inc. 10/15/2018, 9.500% Georgia Power Company 12/01/2019, 4.250% National Fuel Gas Company 03/01/2023, 3.750% Pacific Gas & Electric Company 10/01/2020, 3.500% PPL Energy Supply LLC 12/15/2021, 4.600% Progress Energy, Inc. 01/15/2021, 4.400% Public Service Electric & Gas Company 05/15/2023, 2.375% Southern California Edison Company 10/01/2023, 3.500% TOTAL CORPORATE BONDS (Cost $171,681,918) MORTGAGE BACKED SECURITIES - 19.9% Federal Home Loan Mortgage Corporation 06/15/2040, 4.500% (c) 06/15/2041, 4.000% (c) 11/01/2041, 4.500% 06/15/2042, 3.500% (c) 06/15/2043, 3.000% (c ) 03/01/2045, 3.500% 03/01/2045, 4.000% Federal National Mortgage Association 06/15/2040, 4.000% (c) 06/15/2041, 3.500% (c) 06/15/2041, 4.500% (c) 06/15/2042, 3.000% (c) 05/01/2044, 4.500% 01/01/2045, 3.500% 01/01/2045, 4.000% Government National Mortgage Association 06/15/2041, 4.000% (c) 06/15/2042, 3.500% (c) 06/15/2042, 4.000% (c) 06/15/2043, 3.000% (c) 06/15/2045, 3.500% (c) TOTAL MORTGAGE BACKED SECURITIES (Cost $85,063,693) U.S. GOVERNMENT AGENCY ISSUE - 5.5% Federal Home Loan Banks 06/08/2018, 1.250% 06/08/2018, 2.750% 09/14/2018, 2.000% 12/14/2018, 1.750% 06/14/2019, 1.625% 09/13/2019, 2.000% 03/13/2020, 1.875% 03/13/2020, 4.125% Federal Home Loan Mortgage Corporation 06/13/2018, 4.875% 03/27/2019, 3.750% 05/30/2019, 1.750% 08/01/2019, 1.250% 10/02/2019, 1.250% 05/01/2020, 1.375% Federal National Mortgage Association 05/21/2018, 0.875% 09/18/2018, 1.875% 11/27/2018, 1.625% 02/19/2019, 1.875% 06/20/2019, 1.750% 09/12/2019, 1.750% 10/09/2019, 0.000% (a) 11/26/2019, 1.750% 01/21/2020, 1.625% Financing Corporation FICO 05/11/2018, 0.000% (a) Tennessee Valley Authority 10/15/2018, 1.750% 02/15/2021, 3.875% TOTAL U.S. GOVERNMENT AGENCY ISSUE (Cost $23,352,178) U.S. GOVERNMENT NOTES/BONDS - 33.5% U.S. Treasury Bonds - 5.6% United States Treasury Bonds 11/15/2021, 8.000% 08/15/2023, 6.250% United States Treasury Inflation Indexed Bonds 01/15/2025, 2.375% 01/15/2026, 2.000% 01/15/2027, 2.375% 01/15/2028, 1.750% 04/15/2028, 3.625% 01/15/2029, 2.500% 04/15/2029, 3.875% 04/15/2032, 3.375% 02/15/2040, 2.125% 02/15/2041, 2.125% 02/15/2042, 0.750% 02/15/2043, 0.625% 02/15/2044, 1.375% 02/15/2045, 0.750% U.S. Treasury Notes - 27.9% United States Treasury Notes 05/15/2019, 3.125% 08/15/2019, 3.625% 05/15/2020, 3.500% 07/31/2020, 2.000% 08/15/2020, 2.625% 08/31/2020, 2.125% 09/30/2020, 2.000% 10/31/2020, 1.750% 11/15/2020, 2.625% 11/30/2020, 2.000% 12/31/2020, 2.375% 01/31/2021, 2.125% 02/15/2021, 3.625% 02/28/2021, 2.000% 03/31/2021, 2.250% 04/30/2021, 2.250% 05/15/2021, 3.125% 05/31/2021, 2.000% 06/30/2021, 2.125% 07/31/2021, 2.250% 08/15/2021, 2.125% 08/31/2021, 2.000% 09/30/2021, 2.125% 10/31/2021, 2.000% 11/15/2021, 2.000% 11/30/2021, 1.875% 12/31/2021, 2.125% 01/31/2022, 1.500% 02/15/2022, 2.000% 05/15/2022, 1.750% 08/15/2022, 1.625% United States Treasury Inflation Indexed Notes 04/15/2018, 0.125% 07/15/2018, 1.375% 01/15/2019, 2.125% 04/15/2019, 0.125% 07/15/2019, 1.875% 01/15/2020, 1.375% 07/15/2020, 1.250% 01/15/2021, 1.125% 07/15/2021, 0.625% 01/15/2022, 0.125% 07/15/2022, 0.125% 01/15/2023, 0.125% 07/15/2023, 0.375% 01/15/2024, 0.625% 07/15/2024, 0.125% 01/15/2025, 0.250% TOTAL U.S. GOVERNMENT NOTES/BONDS (Cost $143,107,345) SHORT-TERM INVESTMENTS - 19.9% Money Market Funds - 19.9% Short Term Investment Trust Liquid Assets Portfolio, 0.10% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $85,225,670) TOTAL INVESTMENTS - 119.2% (Cost $509,376,520) Liabilities in Excess of Other Assets - (19.2)% ) NET ASSETS - 100.0% $ (a) Zero coupon bond. (b) Annualized seven-day yield as of May 31, 2015. (c) Security purchased on a when-issued basis.On May 31, 2015, the total value of investments purchased on a when-issued basis was $85,114,777 or 19.9% of total net assets. Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Valuation Measurements (unaudited) The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America ("GAAP"). All equity securities, including domestic and foreign common stocks, preferred stocks, exchange traded notes and real estate investment trusts that are traded on the national securities exchange, except those listed on the NASDAQ Global Market ("NASDAQ") are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price ("NOCP"). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a nonexchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used.Prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates fair value. Investments in other mutual funds, including money market funds, are valued at their net asset value per share. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at amortized cost, which, when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Funds’ Board of Trustees. The use of fair value pricing by the Funds may cause the net asset value of their shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Funds utilize various methods to measure the fair value of their investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments as of May 31, 2015: Vident International Equity Fund Description^ Level 1 Level 2 Level 3 Total Common Stocks $ Exchange Traded Notes - - Preferred Stocks - - Real Estate Investment Trusts - - Repurchase Agreements - - Short-Term Investments - - Total Investments in Securities $ ^ See Schedule of Investments for sector breakouts. Vident Core U.S. Equity Fund Description^ Level 1 Level 2 Level 3 Total Closed-End Funds $ $
